"; DEL LANGE TDCJ# 917615

WYNNE UNIT ,G§E§§;§§F

810 FM 2821 -
HuwTvaLLE. TExAs 77549 ©©UHTDFCRMM‘“

CouRT oF CR!MINAL APPEALs _
'ATT: CouRT C\_ERK» CouRT ADM!NISTRATOR. HoNoRAB\_E J€V A§©@§i@@{]@¢g(
P.O. 12508. CAPITAL STATION
AusTIN. TExAs 78711

RE: DEL EuGENE LANGE V. STATE, CouRT oF CRI§HH;EH”I}HWALS
cAusE No. wR-57.650-01; TR!AL comer No. 26,65u-£é°l)BK9FCR”“"“'¢LAPPEALS

SEP 02 2915
AususT 25. 2015

Afo>eB Acosra, Clerk
DEAR SAID CouRT OFFICIALS,

GREETINGS!! DUE To THE suDDEw AND uNExPEcTED DEATH oF MY HABEAs
CouwsEL AND THE PuRsurT oF MY PRo se HABEAS PRocEss THEREAFTER. I
AM rn NEED oF THE FoLLowING DocuMENTs THAT ARE Iw YouR AcTuAL oR
coNsTRucTIvE PossEssIoN.

1); CouRT DocKET SHEET;

Z). ANY CoRREsPoNDENcE ` MY HABEAS CouwsEL HAD wITH ANY` CouRT
oFFrclAL IwcLuDING BuT NoT LIMITED To. moTEs, CALENDERS, AND
»ANY oTHER ITEMs 0F sucH;

5). MY HABEAS couwsEL BEFoRE HE DIED. sTATED THAT HE wAs ToLD BY
THE couRT THAT MY HABEAS PETITION wAs DENIED FoR THE
FoLLowING REAsoN; ”No owe ARGuED THE PoINT.”. ARE THERE ANY
noeuMEwTs rm THE couRT’s PossEssIow THAT ls RELATIVE .To
THAT sTATEMENT. INcLquwG BuT on LIMITED To, FrNDINGs oF
FACTS AND cowcLuslows oF LAw} coRREsPoNDENcEs. EMAILs

EcT...?

IF THERE rs ANY cosT AssocIATED 'wITH MY REQuEsT couLD You PLEAsE
waTE ME BA¢K AND LET ME Know THE ToTAL AMouwT. PLEAsE REsPoND As
soon As" PRAcTIcAL.THANK You so Mucu FoR YouR HELP erH THIs
MATTER. HAvE A GREAT DAY!!! `

' < 1.

 

DEL LA@B€/ C///

1 oF 1